Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .DETAILED ACTION
Status of the Claims

The present application is being examined under the pre-AIA  first to invent provisions. Claims 1 and 3-7 are currently pending and have been examined.


	
Response to Amendment
	Applicant’s amendments render the restriction requirement moot. The restriction has been withdrawn and the amended claims are examined below.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 3-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The examiner is unable to ascertain the metes and bounds of the claimed invention. As currently claimed, Applicant appears to be claiming a system claim, but has failed to positively recite any structural elements. What does Applicant intend to claim? Additionally, Applicant’s claim recites the following: Claim 1: using crowdsourcing to assist with legal services; Claim 3: using blockchain to enable a virtual incubator or virtual accelerator; Claim 4: using crowdsourcing facilitates industry/startup partnerships; Claim 5: using crowdsourcing facilitates a virtual incubator or virtual accelerator; Claim 6: using blockchain facilitates with patent valuation; Claim 7:using crowdsourcing facilitates with patent valuation. These recitations claiming using crowdsourcing or blockchain to enable or facilitate some claimed result merely recites language of intended use. Such recitation does not impart any structural modification to the system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP 2103(c). Applicant is encouraged to define the system by claiming structural limitations.
Claim 1 recites wherein said lenders exchange lender tokens with investors in said token holders.  The examiner is unclear what Applicant intends to claim? What is in said token holders? The claim does not recite a token holder, thus antecedent basis issues further confuse the matter. Furthermore, note that the following clause “wherein said platform connects patent owners and lenders, and wherein said lenders exchange lender tokens with investors in said token holders, and wherein smart contracts form contracts between said patent owners and said lenders  is interpreted by the Examiner to merely state the intended results of the limitations in the claim. The wherein clauses do not limit the structure required to perform the intended use of connecting parties, exchanging tokens and forming smart contracts. Thus, this clause is given no patentable weight.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-7, drawn to a system/platform: A system or apparatus defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se.  Such material is considered non-statutory when claimed without appropriate corresponding structure (e.g., embodied on a non-transitory computer readable storage medium). Here, under the broadest reasonable interpretation consistent with the specification, Applicant’s system elements of: a system of using crowdsourcing to assist with legal services, wherein said platform connects patent owners and lenders, and wherein said lenders exchange lender tokens with investors in said token holders, and wherein smart contracts form contracts between said patent owners and said lenders. encompasses functions that can be executed entirely as software per se.  Under the broadest reasonable interpretation, consistent with the specification, the platform is being interpreted by the examiner to encompass purely software. In fact, the examiner is unable to find any structural system described in the specification. Therefore, as currently written, the claimed subject matter lacks structure consistent with a proper “system” or apparatus and is therefore is considered to be non-statutory.


Claim 1: Thomas describes a platform comprising:
 a system of using crowdsourcing to assist with legal services [0137] (describes a StartUp Zone to receive feedback, advice and recommendations from a community platform);[0142] (describes legal service advice in StartUp Zone), wherein said platform connects patent owners and lenders [0018] (describes a platform that connects IP owners search and referral services for IP, including connecting IP owners to service providers).
As noted above, the wherein clauses of the claim are not afforded patentable weight, however, for purposes of compact prosecution, the examiner has provided an additional reference to teach such limitations. While Thomas describes IP Channel guide that connects IP owners with various services to facilitate IP commercialization, and further describes the process of obtaining financing [[Fig. 4], Thomas does not expressly describe wherein said lenders exchange lender tokens with investors in said token holders, and wherein smart contracts form contracts between said patent owners and said lenders.
Pellew, which relates to a system for providing secure financial transactions teaches the concept of tokenization of assets and the use of blockchain and smart contract technology to conduct the exchange. [0036] (“The recent rise of new distributed ledger technology ie Blockchain, distributed ledger, smart contract methodology and tokenization of assets provides an opportunity for the creation of new financial instruments. [0037] The embodiments of the invention provide a new class of exchange tradable asset by combining individual loans, blockchain technology and blockchain tokens and risk segmentation methods. The blockchain technology can be an adaption of the "Smart Contract" concept originally discussed in the 2013 White paper by Vitalik Buterin entitled: "A Next-Generation Smart Contract and Decentralized Application Platform", by the Ethereum Organisation and available at: https://github.com/ethereum/wiki/wikiAVhite-Paper), the contents of which are incorporated by cross reference.”). 
It would have been obvious to one of ordinary skill in the art to combine the platform of Thomas with the teachings of Pellew. Such combination would have been obvious since [t]he embodiments provide a Segmented Risk Based Security (SRBS) designed, through the technical use of blockchain technologies, to solve the problem of market liquidity for illiquid investments, along with risk transparency and asset provenance for same. The embodiments allow the flexibility for investors to construct their own risk vs return outcomes to best matched investing needs, due to the segmentable risk tranches within the asset each with its own discrete pricing. The embodiments have low transactional friction and cost in the trading process due to the utilisation of blockchain tradable tokens representing the assets.[0043].

Claim 3. (currently amended) Thomas describes a platform according to claim 1 wherein a system of using blockchain to enable a virtual incubator or virtual accelerator. [0147] (describes providing channels to enable virtual incubators). Thomas does not expressly describe the use of blockchain. However, Pellew teaches that it was known in the art, on the effective filing date to utilize blockchain to enable steps related to asset financing. Specifically, Pellew, which relates to a system for providing secure financial transactions teaches the concept of tokenization of assets and the use of blockchain and smart contract technology to conduct the exchange. [0036] (“The recent rise of new distributed ledger technology ie Blockchain, distributed ledger, smart contract methodology and tokenization of assets provides an opportunity for the creation of new financial instruments. [0037] The embodiments of the invention provide a new class of exchange tradable asset by combining individual loans, blockchain technology and blockchain tokens and risk segmentation methods. The blockchain technology can be an adaption of the "Smart Contract" concept originally discussed in the 2013 White paper by Vitalik Buterin entitled: "A Next-Generation Smart Contract and Decentralized Application Platform", by the Ethereum Organisation and available at: https://github.com/ethereum/wiki/wikiAVhite-Paper), the contents of which are incorporated by cross reference.”). 
It would have been obvious to one of ordinary skill in the art to combine the platform of Thomas with the teachings of Pellew. Such combination would have been obvious since [t]he embodiments provide a Segmented Risk Based Security (SRBS) designed, through the technical use of blockchain technologies, to solve the problem of market liquidity for illiquid investments, along with risk transparency and asset provenance for same. The embodiments allow the flexibility for investors to construct their own risk vs return outcomes to best matched investing needs, due to the segmentable risk tranches within the asset each with its own discrete pricing. The embodiments have low transactional friction and cost in the trading process due to the utilisation of blockchain tradable tokens representing the assets.[0043].
Claim 4. (currently amended) Thomas further describes a platform according to claim 3 wherein comprising: a system of using crowdsourcing facilitates to assist with industry/startup partnerships[0147] (describes providing channels to enable crowdsourcing to facilitate with industry startup partnerships).
5. (currently amended) A platform according to claim 4 wherein comprising: a system of using crowdsourcing facilitates to assist with a virtual incubator or virtual accelerator. [0147] (describes providing channels to enable crowdsourcing to facilitate with incubators).
6. (currently amended) Thomas describes a platform according to claim 5 wherein a system of using blockchain facilitates with patent valuation. [0085] (describes providing channels to facilitate patent valuation). Thomas does not expressly describe the use of blockchain. However, Pellew teaches that it was known in the art, on the effective filing date to utilize blockchain to enable steps related to asset financing. Specifically, Pellew, which relates to a system for providing secure financial transactions teaches the concept of tokenization of assets and the use of blockchain and smart contract technology to conduct the exchange. [0036] (“The recent rise of new distributed ledger technology ie Blockchain, distributed ledger, smart contract methodology and tokenization of assets provides an opportunity for the creation of new financial instruments. [0037] The embodiments of the invention provide a new class of exchange tradable asset by combining individual loans, blockchain technology and blockchain tokens and risk segmentation methods. The blockchain technology can be an adaption of the "Smart Contract" concept originally discussed in the 2013 White paper by Vitalik Buterin entitled: "A Next-Generation Smart Contract and Decentralized Application Platform", by the Ethereum Organisation and available at: https://github.com/ethereum/wiki/wikiAVhite-Paper), the contents of which are incorporated by cross reference.”). 
It would have been obvious to one of ordinary skill in the art to combine the platform of Thomas with the teachings of Pellew. Such combination would have been obvious since [t]he embodiments provide a Segmented Risk Based Security (SRBS) designed, through the technical use of blockchain technologies, to solve the problem of market liquidity for illiquid investments, along with risk transparency and asset provenance for same. The embodiments allow the flexibility for investors to construct their own risk vs return outcomes to best matched investing needs, due to the segmentable risk tranches within the asset each with its own discrete pricing. The embodiments have low transactional friction and cost in the trading process due to the utilisation of blockchain tradable tokens representing the assets.[0043].


7. (currently amended) Thomas describes a platform according to claim 6 wherein a system of using crowdsourcing facilitates with patent valuation. [0085] (describes providing channels to facilitate patent valuation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689